              IN THE UNITED STATES DISTRICT COURT FOR THE 

                      SOUTHERN DISTRICT OF ILLINOIS 


JOHN MARK DEVOUS                     )

                                     )

             Plaintiff,              )

                                     )

      vs.                            )      Case No.:
                                     )
MEDTRONIC USA, INC.,                 )
MEDTRONIC, INC., MEDTRONIC           )
MINI MED, INC., MINI MED             )
DISTRIBUTION, INC.                   )
                                     ) .

             Defendants.             )


                                  COMPLAINT

      NOW COMES the Plaintiff, John DeVous, by and through his attorneys,

Howerton, Dorris, Stone & Larnbert, and for his Complaint, states:

                                  JURISDICTION

   1. John DeVous is an adult citizen of the state of Illinois living at all times

relevant in Equality, Illinois.

   2. Defendant Medtronic, Inc. is a foreign corporation organized and existing

under the laws of Minnesota with its principal place of business at 710 Medtronic

Parkway, Minneapolis, MN 55432.

   3. Defendant Medtronic USA, Inc. is a foreign corporation organized and

existing under the laws of Minnesota with its principal place of business at 710

Medtronic Parkway, Minneapolis, MN 55432.

   4. Defendant Medtronic Mini Med, Inc. is a foreign corporation organized and

existing under the laws of Delaware with its principal place of business at 18000

Devonshire Street, Northridge, CA 91325.

                                   Page 10f7
   5. Defendant Mini Med Distribution, Inc. is a foreign corporation organized

and existing under the laws of Delaware with its principal place of business at

18000 Devonshire Street, Northridge, CA 91325.

   6. This Court has diversity jurisdiction pursuant to 28 U.S.C. §1332 because

the amount in controversy exceeds $75,000.00 exclusive of interest and costs

and this case is between citizens of different states.

   7. 	Venue is proper in this Court pursuant to 28 U.S.C. §1391. 


                                         FACTS 


      1.     John DeVous was injured as a result of a defective Medtronics

product, which occurred in his home in Equality, Illinois on August 30, 2017.

      2.     On and prior to August 30, 2017 John DeVous used a Medtronic

Mini Med model 630G insulin pump to deliver insulin into his bloodstream to

treat his diabetes.

      3.     The model 630G Medtronic Mini Med Insulin Pump works in

conjunction with Medtronic Mini Med Quick Set Paradigm infusion components,

which when coupled with the pump, delivers insulin into its intended users.

      4.     The Defendants designed, manufactured, marketed and distributed

the 630G pump and the Mini Med Quick Set Paradigm infusion components to

deliver insulin from an insulin pump to a diabetes patient in a measured and

safe amount.

      5.     The Mini Med Quick Set Paradigm infusion components consist of a

membrane through which insulin passes from the pump reservoir into




                                    Page 2 of7
disposable plastic tubes which then transport the insulin into the patient's body

in a measured and safe amount.

      6.      Prior to August 30,2017, Defendants became aware of problems

with certain lots of the Medtronic Mini Med Quick Set Paradigm infusion

components, the problem being the over delivery of insulin.

      7.      Prior to August 30, 2017, John DeVous received shipments of the

defective Medtronic Mini Med Quick Set Paradigm infusion components from

Defendants.

      8.      On August 30,2017, at his home in Equality, Illinois, John DeVous

changed out the infusion components he had been using with the defective

Medtronic Mini Med Quick Set Paradigm infusion components.

      9.      Following the change to the defective Medtronic Mini Med Quick Set

Paradigm infusion components, the pump, in combination with the defective

Mini Med Quick Set Paradigm infusion components, delivered an overdose of

insulin into John DeVous's body.

      10.     The overdose of insulin caused John DeVous to suffer severe

hypoglycemia.

      11.     The severe hypoglycemia caused John DeVous to have a seizure.

      12.     The seizure resulted in physical harm, including a dislocation of his

shoulder and fracture of his arm.

      13.     The   membrane     of Medtronic    Mini   Med   Paradigm    infusion

component that John DeVous was using on August 30, 2017 failed to work as




                                    Page 3 of7
designed, in that it permitted insulin to be over delivered from the pump's

reservoir through the membrane and into his body.

      14.   Prior to August 30,2017, John DeVous did not know that Mini Med

Quick Set Paradigm infusion components shipped to him for use with his

Medtronic 630G insulin pump were defective such that when used in

conformance with the Defendant's instructions he was at risk of over delivery of

insulin which could lead to a hypoglycemic episode and injury.

      15.   On September 7, 2017 Medtronic issued an urgent medical device

recall regarding Medtronic Mini Med Infusion Sets.

      16.   The Medtronic Mini Med Paradigm infusion components at issue

were subsequently recalled by Defendants on September 7, 2017 due to the

defective membrane condition described herein.

      17.   The recall notice states that "Medtronic has become aVlare of recent

reports of potential over delivery of insulin shortly after an infusion set change."

Medtronic's recall further notes it has received reports of hypoglycernia requiring

medical attention related to this issue, which Medtronic can see it is going to

result in "hypoglycemia, and in extreme cases, death."

      18.   The recall notice states that this problem is caused by fluid blocking

the infusion set membrane during the priming/ fill tubing process which prevents

the infusion set from working properly.       The result can be fast delivery of

overdoses of insulin.




                                    Page 40f7
      19.   The recall notice also announces that Medtronic had an alternative

infusion set design which contains a "new and enhanced membrane material

that significantly reduces the risk."

      20.   Over delivery of insulin      IS   a serious health risk and poses an

unreasonable risk of harm to its users.

      21.   The over delivery of insulin into John DeVous occurred because of

the defect and circumstances described by Medtronic in its recall rnaterials.

                                        COUNT I

      22. At all times relevant to the Complaint, the Defendants were in the

business of designing, manufacturing, marketing, testing, labeling, selling

and/ or distributing Medtronic Mini Med Paradigm infusion components.

      23. The Medtronic Mini Med Paradigm infusion components shipped to

John DeVous were defective and unreasonably dangerous at the time they left

Defendants control.

      24. The defective and unreasonably dangerous conditions existed when

Defendants sold the product.

      25. The defective and unreasonably dangerous conditions existed when

John DeVous received the product.

      26.   As a direct and proximate result of the unreasonably dangerous

condition of the Medtronic Mini Med Paradigm infusion components, John




                                    Page 5 of7
DeVous was injured, experienced pain, suffering, disability, disfigurement, loss

of income, loss of a normal life and medical expense.

      WHEREFORE, John DeVous prays for Judgment against Defendants,

plus cost of suit.

                                                              E & LAMBERT


                                  By:____~~~~~-+--~~----------
                                         e    n        ne,#6204573
                                       sstone(a!hdsla\vfirm.com


                                       COUNT II
                     Negligence and Willful and Wanton Misconduct

      27. Prior to August 30,2017, Defendants knew their Medtronic Mini Med

Paradigm infusion components were unreasonably dangerous and defective

when used as designed and directed because of the membrane defects described

herein and in Medtronic's recall materials.

      28.    Prior to August 30, 2017, Defendants had a duty; to exercise

reasonable care to warn, issue recalls, and/ or otherwise act with dispatch to

protect its customers from the life-threatening defect described herein.

      29. Defendants breached their duties, in that they:

             a. failed to timely inform users including John DeVous of the defect;

             b. failed 	 to   timely   implement   and   execute    c01,-rective   and

                preventative actions to eliminate injuries;



                                       Page 60f7
             c. 	 continued to promote and market the product despite knowledge

                that its defective components could cause serious injury and

                even death;

             d. 	 a~ted with conscious indifference and utter disregard to the harm

                its defect might cause.

      30. As a direct and proximate result of these negligent and willful and

wanton acts, John DeVous was injured, experienced pain, suffering, disability,

disfigurement, loss of income, loss of a normal life and medical expense.

      WHEREFORE, John DeVous prays for Judgment against defendants,

compensatory and punitive damages, plus cost of suo .

                                                                       BERT


                                By:--:;r--==t---r--I'----'----""-"""---+-_--­
                                                   tone, #62045
                                             (~hdslawfirm.com




Howerton, Dorris, Stone & Lambert
300 West Main Street
Marion, IL 62959
P: 	 618-993-2616
F: 	 618-997-1845
Attorneys for Plaintiff

                                   Page 70f7
JS 44 (Rev. 07/16)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
John Mark DeVous                                                                                            Medtronic USA, Inc., Medtronic, Inc., Medtronic Mini Med, Inc., Mini
                                                                                                            Med Distribution, Inc.
     (b) County of Residence of First Listed Plaintiff           Gall~tin   Count_y____                       County of Residence of First Listed Defendant                     li~nnepin County
                                 (EXCEPT IN U.s. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

     (c) Attorneys (Firm Name.     Address. and Telephone Number)                                              Attorneys (If Known)

Stephen W. Stone, 300 West Main Street, Marion, IL 62959
618-993-2616

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "XU in One Box/ or Plaintiff
                                                                                                          (For Diversity Cases Only)                                              and One Boxfor Defendant)
Lli     u.s. Government               LI 3 Federal Question                                                                            PTF         DEF                                            PTF      DEF
          Plaintiff                           (U.S. Government Not a Party)                          Citizen of This State             ~ 1         LI I     Incorporated or Principal Place        LI 4    LI 4
                                                                                                                                                              of Business In This State

LI 2 U.S. Government                  ~4    Diversity                                                Citizen of Another State          LI 2        LI   2   Incorporated and Principal Place       o   5   ~5
        Defendant                             (Indicate Citizenship 0/ Parties in Item III)                                                                    of Business In Another State

                                                                                                                                       o     3     0    3   Foreign Nation                         LI 6    LI 6

IV. NATURE OF SUIT (Place an                  "X" in One Box Onlv)


LI 110 Insurance                    PERSONAL INJURY                 PERSONAL INJURY       LI 625 Drug Related Seizure                        LI 422 Appeal 28 USC 158             LI 375 False Claims Act
LI 120 Marine                    LI 310 Airplane                 LI 365 Personal Injury -         of Property 21 USC 881                     LI 423 Withdrawal                    0 376 Qui Tam (31 USC
LI 130 Miller Act                LI 315 Airplane Product                Product Liability o 690 Other                                               28 USC 157                            3729(a»
LI 140 Negotiable Instrument             Liability               ~ 367 Health Carel                                                                                               o 400 State Reapportionment
LI 150 Recovery of Overpayment o 320 Assault, Libel &                   Pharmaceutical                                                                           KIliKI1'Iii      o 410 Antitrust
       & Enforcement of Judgment         Slander                        Personal Injury                                                      o  820 Copyrights                    o 430 Banks and Banking
LI 151 Medicare Act              o 330 Federal Employers'               Product Liability                                                    LI 830 Patent                        LI 450 Commerce
0 152 Recovery of Defaulted              Liability               LI 368 Asbestos Personal                                                    o 840 Trademark                      LI 460 Deportation
       Student Loans             o 340 Marine                            Injury Product                                                                                           0 470 Racketeer Influenced and
       (Excludes Veterans)       LI 345 Marine Product                  Liability                   , LABOR                                      SOCIAl                  J:               Corrupt Organizations
o 153 Recovery of Overpayment            Liability                 PERSONAL PROPERTY o 710 Fair Labor Standards                              LJ 861 HIA(1395ff)                   o 480 Consumer Credit
       of Veteran's Benefits     o 350 Motor Vehicle             o 370 Other Fraud                Act                                        o 862 Black Lung (923)               o 490 Cable/Sat TV
o 160 Stockholders' Suits        o 355 Motor Vehicle             o 371 Truth in Lending   o 720 Labor/Management                             o 863 DIWC/DIWW (405(g»              LI 850 Securities/Commodities/
o 190 Other Contract                    Product Liability        o 380 Other Personal             Relations                                  o 864 ssm Title XVI                          Exchange
o 195 Contract Product Liability o 360 Other Personal                   Property Damage   o 740 Railway Labor Act                            o 865 RSI (405(g))                   0 890 Other Statutory Actions
LI 196 Franchise                        Injury                   LI 385 Property Damage   LI 751 Family and Medical                                                               0 891 Agricultural Acts
                                 o 362 Personal Injury ­                Product Liability         Leave Act                                                                       ::J 893 Environmental Matters
                                       Bactice                                            o 790 Other Labor Litigation                                                            0 895 Freedom of Information
                                                                                          o 791 Employee Retirement·                         ,              ''1". Y   llUnTll             Act
LI 210 Land Condemnation            o 440 Other Civil Rights        Habeas Corpus:               Income Security Act                         o  870 Taxes (U.S. Plaintiff         0 896 Arbitration
LI 220 Foreclosure                  0441 Voting                  o 463 Alien Detainee                                                               or Defendant)                 0 899 Administrative Procedure
LI 230 Rent Lease & Ejectment       o 442 Employment             LI 510 Motions to Vacate                                                    LI 871 IRS-Third Party                       Act/Review or Appeal of
o 240 Torts to Land                 o 443 Housing!                      Sentence                                                                    26 USC 7609                           Agency Decision
LI 245 Tort Product Liability             Accommodations         LI 530 General                                                                                                   0 950 Constitutionality of
LI 290 All Other Real Property      o 445 Amer. wlDisabilities ­ o 535 Death Penalty                           , lUll'll                                                                  State Statutes
                                          Employment                Other:                o 462 Naturalization Application
                                    o 446 Amer. w/Disabilities ­ LI 540 Mandamus & Other o 465 Other Immigration
                                          Other                  o 550 Civil Rights              Actions
                                    o 448 Education              o 555 Prison Condition
                                                                 o 560 Civil Detainee ­
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN (Place an "X" in One Box Only)
~ I Original              (j   2 Removed from           (j   3    Remanded from               (j   4 Reinstated or      (j   5 Transferred from             (j   6 Multidistrict          (j   8 MuItidistrict
    Proceeding                   State Court                      Appellate Court                    Reopened                  Another District                    Litigation ­                  Litigation ­
                                                                                                                                (.~pecjfy)                         Transfer                      Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         28 U.S.C. Section 1391
VI. CAUSE OF ACTION                    I-B-n~'e~fd-e-sc-r~iQ-ti-on-o-f-c-au-s-e:-----------------------------------
                                         Faillure Of insulin pump - over delivery of insulin
VII. REQUESTED IN     o CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                        CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:         (j Yes    ~ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                                                                                                                     DOCKET NUMBER
DATE
02/14/2019
FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                    APPLYING IFP                                      JUDGE                                    MAG. JUDGE
